Citation Nr: 0401937	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  01-05 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for pes planus of the 
right foot, with a history of pes planus of the left foot, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for osteoarthritis of 
the hips, including as secondary to the service-connected 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from May 1966 to May 1969.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claims for an increased rating for his pes planus and for 
service connection for osteoarthritis of his hips, including 
as secondary to the pes planus.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose 
responsibility-his or VA's, it was for obtaining the 
supporting evidence, and all relevant evidence necessary for 
an equitable disposition of his appeal has been obtained.

2.  The veteran's pes planus of the right foot, with a 
history of pes planus of the left foot, reportedly causes 
pain; but his current 10 percent rating accounts for this, 
and there are no objective clinical indications that he also 
has marked deformity, swelling on use, or callosities.

3.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed osteoarthritis in his hips 
as a result of his service in the military, including due to 
his already service-connected pes planus.




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for the pes planus of the right foot, with a history 
of pes planus of the left foot.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5276 (2003).

2.  The osteoarthritis in the veteran's hips was not incurred 
or aggravated during service, may not be presumed to have 
been so incurred, and is not proximately due to or the result 
of his service-connected pes planus.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends his pes planus is more severe than 10 
percent disabling.  He also alleges the pes planus caused the 
osteoarthritis in his hips because he had to overly 
compensate his stance and gait, such as when walking.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The December 2000 
rating decision appealed, June 2001 statement of the case, 
and September 2001 and July 2002 supplemental statements of 
the case, as well as an April 2001 letter to the veteran, 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reasons that his claims were denied.  
The RO indicated that it would review the information of 
record and determine what additional information was needed 
to process his claims.  In addition, the April 2001 letter 
and the statement of the case included the criteria for 
granting an increased rating and for granting service 
connection, as well as other regulations pertaining to his 
claims.  Likewise, the April 2001 letter, as well as 
additional correspondence, notified him of the provisions of 
the VCAA, the kind of information needed from him, and what 
he could do to help his claims, as well as the VA's 
responsibilities in obtaining evidence.  See, e.g., Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  While, in the 
April 2001 letter, the RO requested that he identify and/or 
submit any supporting evidence within 60 days, the letter 
also informed him that he had up to one year from the date of 
that letter to submit additional evidence.  And more than one 
year has passed since that VCAA letter.  See also the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  This new Act clarifies that VA 
may indeed make a decision on a claim before expiration of 
the one-year period following a VCAA notice, thereby 
effectively overturning the holding in a recent Federal 
Circuit case.  See Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA); 
see also 38 U.S.C.A.§ 5103(b)(1)(West 2002).  

Since receiving his VCAA notice letter, the veteran 
repeatedly has indicated that he does not have any additional 
evidence to submit for consideration.  So under these 
circumstances, the Board finds that the VCAA notification 
requirements have been satisfied and that he effectively has 
waived any further notification under the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence VA would attempt to 
obtain).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, 
private medical records, and VA medical records have been 
obtained.  In addition, he has been afforded several VA 
examinations.  He and his representative have not made the 
Board aware of any additional evidence that should be 
obtained prior to appellate review, and the Board is 
satisfied that the requirements under the VCAA have been met.  
As such, the Board finds that the duty to assist has been 
satisfied and the case is ready for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
VAOPGCPREC 16-92 (July 24, 1992).

The pertinent medical evidence of record consists of service 
medical records, VA medical records, private medical records, 
and VA examination reports.

The veteran's February 1966 Report of Medical History shows 
that the veteran denied experiencing swollen or painful 
joints, arthritis, and bone or joint deformities.  The 
contemporaneous Report of Medical Examination indicates that 
a clinical evaluation of the veteran's extremities and 
musculoskeletal system was normal.  

Service medical records dated at various intervals from June 
1968 to February 1969 indicate that the veteran was treated 
for pain in the medial aspect of both feet, with lower leg 
cramping.  The diagnosis was bilateral pes planus.  In 
November 1968, the veteran was given a Physical Profile, 
which prohibited the veteran from running for 2 weeks due to 
his medial foot pain.

The veteran's May 1969 Report of Medical History indicates 
that the veteran denied experiencing swollen or painful 
joints, arthritis, and bone or joint deformities.  
The veteran, however, reported a history of broken bones, 
which was noted as being a broken toe at age 7.  The 
contemporaneous Report of Medical Examination indicates that 
a clinical evaluation of the veteran's extremities and 
musculoskeletal system was normal.  

A February 1987 medical record from F. D. McQueen, Jr., M.D., 
states that the veteran complained of severe pain of the left 
ankle, which radiated up to his left knee and hip.  
Examination showed an unsteady gait due to pain, which was 
beginning to have an effect on his back.  A March 1987 record 
indicates that the veteran's hip pain prevented him from 
doing any prolonged walking or standing and that the 
veteran's weight was causing difficulty with his left lower 
extremity.

In January 1988, the veteran was diagnosed with arthritis of 
the dorsal spine, secondary to gait changes due to a partial 
amputation of the left foot. 

An April 1999 VA treatment record indicates that veteran was 
seen for follow-up after a revision of an incision from a 
transmetatarsal amputation of the left foot in 1971 with 
chronic ulceration.  He complained of arch pain of the right 
foot secondary to pes planus.  The veteran had painful 
calluses under the stump of the 1st and 5th metatarsals of the 
left foot.  Examination also showed palpable pedal pulses and 
marked pronation of the right foot due to pes planus.  The 
toenails of the right foot and the left foot calluses were 
debrided.  The diagnosis was status-post post-traumatic 
transmetatarsal amputation, June 1971.

A June 1999 VA medical record indicates that the veteran had 
a history of a traumatic amputation of the left forefoot, 
with a callus over the lower rim of the amputation.  
Examination showed palpable pulses at the dorsalis pedis and 
posterior tibialis, bilaterally.

In July 1999, the veteran was treated at VA for complaints of 
low back and knee pain and numbness of the feet.  The 
diagnoses were osteoarthritis and neuropathy due to diabetes 
mellitus.

The veteran was afforded a VA examination in July 1999.  
According to the report, the veteran reported that his 
bilateral pes planus was diagnosed in service after 
developing pain in his arches.   He also reported that he 
underwent an amputation of the distal one half of his left 
foot after an accident at work, and that he had calluses in 
that area since the amputation.  He related that he used arch 
supports in his shoe for his right foot.  He complained of 
pain primarily in his ankles and knees, for which he took 
Tylenol.  He stated that his right pes planus had only a 
minor effect on his daily activities.  Physical examination 
showed a complete well-healed amputation at the distal one 
half of the left foot, with almost no remaining arch, with a 
moderate callosity at the amputation site.  Examination of 
the right foot showed moderate pes planus, without 
tenderness, swelling, deformity, or other abnormality of the 
foot.  The veteran ambulated normally on his right foot and 
was not wearing any inserts in his corrective shoes, which 
were prescribed due to the amputation.  There was no 
limitation of motion, callosities, or evidence of breakdown 
on the right foot.  The veteran's right foot was normal.  A 
mild degree of valgus and forefoot misalignment was present, 
but the examiner noted that both were correctable with 
manipulation.  The examiner opined that the veteran's 
amputation meant that there is no effect of any prior pes 
planus on the veteran's left foot.  The diagnoses were pes 
planus of the right foot and residual amputation of the left 
foot.  

A treatment note from Dr. McQueen, dated September 1999, 
indicates that the veteran had arthritis of the legs, which 
was aggravated by his partial amputation of the left foot.

A September 1999 VA medical record indicates that the veteran 
was seen for follow-up after receiving a prosthesis for his 
left foot.  He complained of minimal pain in the plantar area 
due to altered weight bearing from the prosthesis.  
Examination showed plantar calluses of the left foot and a 
mycotic toenail on the right foot.  

An October 1999 VA treatment note indicates that the veteran 
had been diagnosed with bilateral sciatica.  Examination 
showed full range of motion of knees and hips.  

According to November 1999 VA treatment notes, the veteran 
had thick toenails on the right foot and callus buildup on 
the left foot.  Examination showed palpable pulses and intent 
sensation.  In addition, the veteran sought treatment for his 
back pain.

A December 1999 letter from Dr. McQueen states that he had 
treated the veteran since 1986 for flat feet.  Dr. McQueen 
also stated that the veteran had osteoarthritic pain of the 
hip and knees.

A January 2000 letter from Dr. McQueen states that the 
veteran had been diagnosed with post-traumatic stress 
disorder, peripheral vascular disease, anxiety, diabetes 
mellitus, osteoarthritis, hypertension, decreased libido, and 
a status-post partial amputation of the left foot.  Dr. 
McQueen noted that the veteran's partial amputation of the 
left foot "[threw] his gait off and aggravat[ed] his 
osteoarthritis condition with chronic pain."  Dr. McQueen 
opined that all of the veteran's illnesses were "of a 
chronic progressive nature" and rendered the veteran too 
disabled for permanent employment.

In February 2000, the veteran had mycotic toenails of the 
right foot and a plantar callus of the left foot debrided at 
the VA medical center.

The veteran was afforded another VA examination in September 
2000.  According to the report, the veteran asserted to the 
examiner that he had osteoarthritis of the hips due to his 
service-connected flat feet.  The veteran also related that 
he had an amputation of the left forefoot due to an 
industrial accident after his service, which was totally 
unrelated to his flat foot disorder.  Physical examination 
showed good pulses at both ankles.  The left foot was 
amputated across the mid-metatarsal region, without skin 
breakdown or complications.  There was second-degree flatfoot 
of the right foot.  The veteran was able to walk on the toes 
of his right foot and on his heels bilaterally.  Examination 
of the veteran's hips was normal bilaterally.  The diagnoses 
were second-degree flat foot of the right foot and status-
post operative forefoot amputation of the left foot, 
unrelated to the pes planus.  The examiner opined that the 
veteran's flat foot disorder was unrelated to any arthritis 
of the hips, if present.

In July 2001, the veteran was afforded another VA 
examination.  The report states that the veteran reported 
that he always had flat feet and that he had an amputation of 
the left fore foot.  He also reported a history of diabetes, 
circulatory problems, and hypertension.  He complained of 
pain in his right ankle and lower extremity, related that he 
was not being treated for his right foot.   The veteran wore 
special shoes.  Examination showed the right foot bursa was 
relatively stable.  There was also evidence of standing pes 
planus.  Range of motion of the ankle was -10 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  There were 
no areas of tenderness or calluses on the right foot.  The 
dorsalis pedis and posterior tibial pulses were palpable.  
The examiner opined that the veteran's limp was probably due 
to his amputated left foot.   X-rays were negative for 
significant degenerative changes of the right foot.  Pes 
planus was noted, as was a bony spur at the site of the 
Achilles tendon insertion.  The soft tissues were 
unremarkable.  Diagnoses were pes planus of the right foot 
with heel spur at the Achilles tendon insertion.

A record from Dr. McQueen, dated August 2001, states that the 
veteran had arthritis of the knees and hips, as well as flat 
feet.  Dr. McQueen noted that the veteran was status-post 
partial amputation of the left foot, secondary to trauma, 
which "[threw] off his gait."

The veteran was most recently afforded a VA examination in 
April 2002.  The report states that the examination of the 
right foot was normal with regard to sensation and situation 
and that blood vessels were palpable.  His left foot partial 
amputation was noted, and upon examination, calluses were 
found at the 1st and 5th metatarsals.

I.  Entitlement to an Increased Rating for the Pes Planus 
(Flat Feet)

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, 
where, as here, the veteran is appealing the rating for an 
already established service-connected condition, his present 
level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2003).  See 
also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Historically, the veteran was granted service connection for 
pes planus of the right foot, with a history of pes planus of 
the left foot, in a November 1995 rating decision.  At that 
time, an initial noncompensable (i.e., 0 percent) evaluation 
was assigned effective July 1995.  He appealed that initial 
rating to the Board, and in March 1999 the Board granted a 
higher 10 percent rating for his pes planus.  The RO 
subsequently issued a decision in April 1999 implementing the 
new higher rating with the same effective date of July 1995 
as his prior rating.  He later filed another claim for an 
increase, and the RO denied his claim in September 1999.  

In March 2000, the RO received a claim from the veteran for 
service connection for osteoarthritis in his hips as 
secondary to his pes planus, which the RO interpreted as also 
encompassing a claim for an increased rating for his pes 
planus.  A December 2000 rating decision confirmed and 
continued the 10 percent disability evaluation for his pes 
planus.  This appeal ensued.

The veteran's flat feet are currently rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  A 10 percent rating under this code, regardless of 
whether the condition is unilateral or bilateral, indicates 
it is moderate with the weight-bearing line over or medial to 
the great toe, inward bowing of the tendon achillis, and pain 
on manipulation and use of the feet.  A 20 percent rating for 
unilateral pes planus or a 30 percent rating for bilateral 
pes planus requires a severe condition with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indications of 
swelling on use, and characteristic callosities.  A 30 
percent rating for unilateral pes planus or a 50 percent 
rating for bilateral pes planus requires a pronounced 
condition manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
Id.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 10 percent disability evaluation.  So a 
higher rating is not warranted.  The objective clinical 
evidence of record does not show that he has marked 
deformity, accentuated pain on manipulation and use, 
swelling, or callosities.  While the Board acknowledges that 
he had callosities on his left foot, the Board also notes 
that his callosities are due to an amputation from a post-
service industrial accident.  In addition, the Board observes 
that his problems with his gait have been associated with his 
left foot amputation and that the misalignment of his right 
foot was easily reduced with manipulation.  Likewise, the 
medical evidence does not associate his mycotic toenails to 
his pes planus.  Further, his peripheral neuropathy has been 
associated with his diabetes mellitus.  The fact that he has 
several other unrelated conditions affecting his feet and 
toes, irrespective of his pes planus, means these additional 
conditions cannot be used as a basis for increasing the 
rating for his pes planus.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  Therefore, his symptomatology 
specifically attributable to the pes planus most closely fits 
within the criteria for the currently assigned 10 percent 
evaluation.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 10 percent for pes planus, 
the Board has also considered whether he is entitled to a 
higher disability evaluation on the basis of functional loss 
due to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 
(1995).  His foot disability is symptomatic, and he reports 
experiencing pain.  Nevertheless, as previously mentioned, 
the current 10 percent disability rating for moderate pes 
planus contemplates pain on use.  So this symptom, even 
assuming he has it, is already factored into his current 10 
percent rating.  Thus, there is no objective clinical 
indication that he has other symptoms, aside from this, which 
result in any additional functional limitation to a degree 
that would support a rating in excess of the current 10 
percent disability rating.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his pes planus, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Rather, it appears 
from the record that his unemployability is due to the 
combined effect of his other service-connected and 
nonservice-connected disabilities, including hypertension, 
diabetes mellitus, arthritis, peripheral vascular disease, 
a psychiatric disorder, as well as amputation of his left 
foot.  Accordingly, there is no basis for referring this case 
to the Director of VA's Compensation and Pension Service for 
extra-schedular consideration regarding the pes planus.  See, 
e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for pes planus on either a schedular or 
extra-schedular basis.



II.  Entitlement to Service Connection for Osteoarthritis of 
the Hips, Including as Secondary to the Pes Planus

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumption period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  In addition, a veteran is entitled to a 
presumption of service connection where he served 
continuously for 90 days and a chronic disability, such as 
arthritis, is manifested to a degree of 10 percent or more 
within one year of service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary, however.

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  But 
medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).  In 
addition, service connection is permitted for aggravation of 
a non-service-connected disability caused by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 
(". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

Here, though, the preponderance of the evidence is against 
the claim for service connection for osteoarthritis of the 
hips, to include as secondary to the pes planus.  The 
veteran's service medical records are negative for 
complaints, diagnosis, or treatment of osteoarthritis.  His 
service physical examination reports consistently showed 
normal evaluations of his extremities and musculoskeletal 
system.  Additionally, there is no evidence of osteoarthritis 
being manifest within one year after his separation from 
service, must less to a compensable degree.

Rather, records show the veteran did not even begin 
complaining of hip pain until about 1987, nearly 20 years 
after his service in the military had ended, and even then 
his complaints were attributed to his amputated left foot.  
But to be fair, the essential basis of his claim is not that 
he developed osteoarthritis in his hips during service, or 
even for many years after service.  Instead, he primarily is 
alleging that he developed the osteoarthritis progressively 
over time, during the intervening years after service, 
because of needing to overly compensate his stance and gait, 
etc., such as when walking, due to the severity of his pes 
planus.  This cause-and-effect relationship, however, as 
alluded to earlier, requires medical evidence substantiating 
this allegation.  And unfortunately there is none.

It is questionable whether the veteran actually has 
osteoarthritis in his hips.  Neither the September 2000 VA 
examiner or the veteran's treating physician Dr. McQueen 
actually diagnosed this condition.  Instead, Dr. McQueen 
indicated the veteran has osteoarthritic pain in his knees 
and hips.  But even so, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
in and of itself constitute a disability for which service 
connection may be granted."  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Furthermore, the September 2000 
VA examination was negative for evidence of osteoarthritis 
of the hips, and "[i]n the absence of proof of present 
disability there can be no valid claim." See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1998).  

Even if the Board presumes the veteran has osteoarthritis in 
his hips, though, purely for the sake of argument, there 
still is no persuasive medical evidence of record causally or 
etiologically linking it to his service-connected pes planus.  
Although Dr. McQueen indicated the veteran's osteoarthritic 
pain is due to his pes planus, Dr. McQueen failed to provide 
any rationale for his opinion.  See Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991) (the Board is not required to accept 
unsubstantiated or ambiguous medical opinions as to the 
origin of the veteran's disorder).  See, too, Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (where the court rejected 
a medical opinion is "immaterial" where there was no 
indication the physician had reviewed relevant medical and 
other evidence that would have enabled him to form an opinion 
on an independent basis).  See also Owens v. Brown, 7 
Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

The failure of Dr. McQueen to discuss the medical basis of 
his opinion is especially fatal to the claim since the 
September 2000 VA examiner, on the other hand, 
clearly indicated that any relationship between the veteran's 
pes planus and osteoarthritis was unfounded.  So the only 
remaining evidence suggesting that such relationship exists 
is from the veteran, himself.  And since he is a layman, 
he simply does not have the necessary medical expertise or 
training to make this determination.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  
So his allegations have no probative value.

Accordingly, without any persuasive competent medical 
evidence of a causal link between the veteran's service-
connected pes planus and his osteoarthritis of the hips-
again, even assuming he has this problem, the claim for 
osteoarthritis must be denied because the preponderance of 
the evidence is unfavorable.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




ORDER

The claim for a rating higher than 10 percent for the pes 
planus of the right foot, with a history of pes planus of the 
left foot, is denied.

The claim for service connection for osteoarthritis of the 
hips, including as secondary to the service-connected pes 
planus, also is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



